Citation Nr: 0728855	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for presbyopia, claimed as bilateral vision loss.  

2.  Whether new and material evidence has been received 
sufficient to reopen claims of entitlement to service 
connection for arthritis in the hands, feet, and knees.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinea versicolor, claimed as a skin condition.  

4.  Entitlement to service connection for a thoracic spine 
condition, to include as secondary to a service connected low 
back disability.  

5.  Entitlement to service connection for a cervical spine 
condition, to include as secondary to a service connected low 
back disability.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  

8.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1978 and from July 1980 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August and November 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The August 2002 rating decision, 
found that new and material evidence had not been submitted 
sufficient to reopen claims of entitlement to service 
connection for presbyopia, claimed as bilateral vision loss, 
arthritis in the hands, knees, and feet, or tinea versicolor, 
claims as a skin condition.  The August 2002 rating decision 
deferred claims for service connection for a thoracic spine 
condition, a cervical spine condition, and tinnitus, as well 
as claims for increased evaluations for a low back disability 
and sinusitis.  

By way of a November 2002 rating decision, the RO denied 
service connection for a cervical spine condition, thoracic 
spine condition, and tinnitus.  

In March 2003 the veteran expressed disagreement with the 
above determinations, and was issued a statement of the case 
(SOC) addressing the eight issues listed on the first page of 
this decision.  The veteran filed a Form 9 (substantive 
appeal) in November 2003.  

The Board notes some irregularities in the path to appeal for 
the issues involving entitlement to higher ratings for the 
low back disability and sinusitis, and the issue of whether 
new and material evidence was received to reopen the claim 
for entitlement to service connection for a skin disorder.  
The claims for higher ratings were deferred in the August 
2002 rating decision and not thereafter addressed in a 
subsequent RO decision.  As for the claim to reopen, that 
matter was denied by the RO in August 2002 and the record 
does not appear to contain a subsequent notice of 
disagreement.  Regardless, all three issues were addressed by 
the RO as if on the standard path to appeal in the August 
2003 SOC.  Thereafter, VA received from the veteran a timely 
VA Form 9 as to all issues on the August 2003 SOC, and these 
matters were certified for appeal by the Board.  Since VA has 
for more than four years treated these three matters as if 
they were properly on appeal, and has in fact certified these 
matters for appeal, and the veteran has addressed them as 
such as well (through statements, arguments and at his 
hearing), the Board sees no prejudice to the veteran in doing 
likewise. 

In November 2003 the veteran testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  

In March 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is also of record.  

Evidence was associated with the claims file subsequent to 
issuance of the February 2007 supplemental SOC (SSOC).  At 
the March 2007 Travel Board hearing the veteran submitted a 
waiver of RO consideration of the additional evidence.  Thus, 
the Board will consider the evidence in the first instance.  
See 38 C.F.R. § 20.1304 (2006).  

In a May 2002 claim the veteran requested service connection 
for headaches secondary to sinusitis.  It does not appear 
that this claim has been adjudicated, and it is referred to 
the RO for appropriate action.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The issues of whether new and material evidence has been 
submitted sufficient to reopen claims of entitlement to 
service connection for presbyopia, arthritis in the hands, 
feet, and knees, and tinea versicolor, the claims of 
entitlement to service connection for a thoracic spine 
condition, a cervical spine condition, and tinnitus, and the 
claim for an increased evaluation for a low back disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

Sinusitis is manifested by non-incapacitating episodes of 
headaches, purulent discharge, and sneezing, more than six 
times a year.  The veteran's sinusitis has not required 
surgery; the frequency of sinusitis episodes is not nearly 
constant.   


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.97, Diagnostic Code 6510 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A June 2002 VCAA letter advised the veteran of the 
information and evidence required to establish entitlement to 
an increased evaluation for sinusitis.  This VCAA letter 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the June 2002 VCAA letter 
asked the veteran to send information describing additional 
evidence he wanted VA to obtain on his behalf or to send the 
evidence itself.  This letter informed the veteran where and 
when to send such information and evidence.  Therefore, this 
letter acted to advise the veteran to submit any evidence in 
his possession pertinent to the claim on appeal, and 
satisfied the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was timely 
provided prior to the August 2002 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
In this case, service connection has already been established 
and the veteran is seeking an increased evaluation, thus, the 
first three Dingess/Hartman notice elements have been 
satisfied.  The June 2002 VCAA letter provided notice on the 
rating element.  This letter did not include notice on the 
effective date element.  While a March 2006 letter provided 
notice regarding disability ratings and effective dates, this 
letter had a timing deficiency which was not remedied by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  

In any event, no effective date is being set in this 
decision.  The effective date for the increased rating 
granted in this decision will be set in a future rating 
decision.  The absence of notice on the effective date 
element does not affect the essential fairness of the 
adjudication of this appeal.  The veteran is therefore, not 
prejudiced by the absence of notice on this element.  Cf. 
George-Harvey v. Nicholson, No. 04-1072 (U.S. Vet. App. Jun. 
29, 2007) (absence of notice on a VCAA element is presumed 
prejudicial unless it is shown that the absence of notice 
does not affect the fundamental fairness of the 
adjudication).

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records from his second period 
of service and VA treatment records have been associated with 
the claims file.  

While the service medical records from the veteran's first 
period of service have not been associated with the claims 
file, the Board finds that, as service connection for 
sinusitis has already been established, these records are not 
pertinent to the claim for an increased evaluation of that 
disability.  Remand would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The record also reflects that in July 2004 the veteran was 
awarded Social Security disability for low back, hand, and 
neck pain, osteoarthritis, degenerative joint disease of the 
knees, and poor concentration.  The decision is of record, 
but the medical records relied upon in that decision have not 
been associated with the claims file.  While the July 2004 
Social Security Administration (SSA) decision is pertinent to 
other claims on appeal, it is not relevant to the claim 
regarding sinusitis.  There has been no argument that these 
records are pertinent to the claim being adjudicated in this 
decision as to require that additional adjudication resources 
be expended to obtain these records.  38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

In addition, the veteran was afforded VA examinations to 
evaluate sinusitis in May 2003 and February 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

The veteran was initially granted service connection for 
sinusitis, evaluated as noncompensable, in a May 1998 rating 
decision.  An October 2000 rating decision granted an 
increased evaluation of 10 percent for sinusitis, effective 
July 24, 2000.  In May 2002 the veteran claimed entitlement 
to an increased evaluation for sinusitis.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.   

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Sinusitis is evaluated as 10 percent disabling under 
Diagnostic Code 6510.  This diagnostic code provides a 10 
percent evaluation for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or; more than six non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted for sinusitis following radical surgery, with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2006).  

The note to this diagnostic code defines an incapacitating 
episode of sinusitis as one that requires bedrest and 
treatment by a physician.  Id.  

VA treatment records from October 2000 to May 2007 include 
findings of allergic rhinitis.

The veteran's sinusitis was evaluated at VA examination in 
May 2003.  The report of medical history noted longstanding 
perennial allergic rhinitis, characterized by rhinorrhea, 
nasal congestion, and stuffiness, brought on by inhaled 
pollens and dust, etc.  The veteran's symptoms were reduced 
by antihistamines and nasal steroids, and were complicated by 
acute bacterial sinusitis 2 to 3 times a year, with severe 
frontal headache, sinus pressure, and purulence from the 
nose, treated with antibiotics and decongestants.  

The examiner noted that the veteran had difficulty breathing 
through the nose when congested, and experienced purulent 
discharge 2 to 3 times a year, but did not experience dyspnea 
at rest or on exertion.  He added that the veteran 
experienced frontal pressure and headaches occurring several 
times a week, which were described as not incapacitating, and 
that both the frontal and maxillary sinuses were involved.  
On examination the nasal mucosa and turbinates were boggy and 
pale with no pus, airways were patent, with 100 percent 
airflow, and ears and throat were clear.  The diagnosis was 
allergic rhinitis, chronic congestive sinusitis.  

At the November 2003 RO hearing the veteran reported that his 
sinusitis caused headaches all the time and that he sometimes 
had a lot of drainage, which resulted in a sore throat.  He 
stated that his medication helped a little, but he still 
experienced headaches all the time.  He described the 
drainage as a little more than seasonal, adding that it 
picked up seasonally.  

The veteran's sinuses were most recently evaluated on VA 
examination in February 2006.  The medication list included 
Cetrizine and Flunisolide, which the veteran believed were 
causing his headaches, he denied any other side effects from 
the medications.  He denied interference with breathing 
through the nose unless he had a flare-up, and described 
purulent discharge approximately once a month.  He denied 
dyspnea at rest or exertion or a speech impairment.  

The examiner noted that the soft palate was not affected, but 
that the bilateral frontal and maxillary sinuses were 
involved.  The veteran described flare-ups approximately once 
a month, with pain of 6/10.  He reported allergy attacks once 
a week, with no problems between flare-ups.  The veteran 
further noted occasional sneezing.  He denied any periods of 
incapacitation requiring bedrest and treatment by a 
physician.  

Examination was negative for nasal polyps and there was no 
evidence of granulomatous disease, including rhinosclerma.  
The right nostril was 60 percent obstructed and the left 
nostril was 20 percent obstructed.  There was no rhinorrhea, 
but there was bilateral frontal and maxillary sinus 
tenderness.  The diagnosis was allergic rhinitis, chronic 
congestive sinusitis.  

At the March 2007 Travel Board hearing, the veteran described 
sinus problems on and off, practically every month, involving 
headaches and drainage.  He stated that his sinus problems 
were not seasonal but constant.  He reported that he was not 
under a physician's care for sinusitis, other than receiving 
medication from VA, which he stated helped a little bit, but 
that his symptoms persisted.  He described some kind of 
headache or sinus flare involving sneezing and blowing his 
nose as usually occurring weekly.  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The February 2006 VA examination report noted the veteran's 
report of flare-ups involving pain and purulent discharge 
once a month.  This report is consistent with his March 2007 
testimony that he experienced sinus problems practically 
every month.  The veteran also reported headaches at his most 
recent examination and at the Travel Board hearing.  The 
February 2006 VA examiner, who reviewed the claims file and 
examined the veteran, noted obstruction in each nostril and 
tenderness in the bilateral frontal and maxillary sinuses.  

The veteran is deemed competent to describe symptoms such as 
headaches, pain, and purulent discharge.  38 C.F.R. 
§ 3.159(a).  As the recent VA examination report and his 
testimony indicate flare-ups of sinusitis occurring 
approximately monthly, and resolving all doubt in favor of 
the veteran, the Board finds that service connected sinusitis 
more closely approximates the criteria of more than 6 non-
incapacitating episodes per year.  38 C.F.R. § 4.7.  
Therefore, an increased evaluation of 30 percent is 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6510.  

While an increased evaluation of 30 percent is warranted, the 
criteria for a higher evaluation of 50 percent have not been 
met.  In this regard, the Board notes that the veteran has 
not had radical surgery or repeated surgeries.  In addition, 
although he testified that his symptoms were constant, the 
presence of near constant sinusitis with headaches and other 
symptoms has not been shown.  In addition, while an 
evaluation in excess of 30 percent is available for bacterial 
rhinitis manifested by rhinoscleroma, the most recent VA 
examination specifically found no evidence of granulomatous 
disease, including rhinoscleroma.  Therefore, entitlement to 
an evaluation in excess of 30 percent for sinusitis is not 
warranted.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6523.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record reflects that the veteran is not employed, as 
such, marked interference with employment has not been shown.  
In addition, sinusitis has not required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board concludes that a 30 percent 
evaluation is warranted for sinusitis, but that the 
preponderance of the evidence is against a rating in excess 
of 30 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an increased, 30 percent, evaluation for 
sinusitis is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

In May 2002 the veteran filed his claim to reopen claims for 
service connection for degenerative arthritis of multiple 
joints, bilateral vision loss, and a skin condition.  The RO 
sent the veteran a VCAA notice letter in June 2002.  This 
letter informed him of the information and evidence required 
to establish entitlement to service connection, but did not 
provide notice regarding the need for new and material 
evidence to reopen his claims, or advise the veteran of the 
bases for the previous denials.  Therefore, the Board finds 
that VA has not satisfied the notification requirements of 
the VCAA as interpreted in Kent.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

As noted above, the veteran served on active duty from 
September 1974 to March 1978 and from July 1980 to January 
1997.  While service medical records from the veteran's 
second period of service have been associated with the claims 
file, service medical records from his first period of 
service have not been obtained.  There is no indication in 
the record indicating whether or not a full search was 
performed for these records.  VA's duty to assist requires 
that an attempt be made to associate a complete set of 
service medical records with the claims file.  38 U.S.C.A. 
§ 5103A(b)(3) (providing that efforts to obtain records in 
the custody of a Federal agency will continue until they are 
obtained or it is reasonably certain that they do not exist); 
38 C.F.R. § 3.159(c)(2).  

The veteran testified at the March 2007 Travel Board hearing 
that he had an MRI of the spine on March 20, 2007 at Temple 
VA.  While VA treatment records from April 2006 to May 2007 
have been associated with the claims file, including a 
January 2007 MRI checklist, the March 2007 MRI has not been 
associated with the claims file.  As this MRI is potentially 
pertinent to the claim for an increased evaluation for the 
low back disability and within the control of VA, the MRI 
report should be obtained and associated with the claims 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

VA treatment records from April 2006 to March 2007 reflect 
that the veteran was seeing private physicians for his back 
and arthritis.  An April 2006 treatment note indicates that 
the veteran was scheduled to see a private rheumatologist at 
Metroplex the following day, and an August 2006 treatment 
report indicated that the veteran was seeing Dr. Gupta in 
Harker Heights, from whom he got Vicodin for his chronic back 
pain, and Dr. Judit at Metroplex for his arthritis in hands 
and knees.  However, records of treatment from these private 
physicians have not been associated with the claims file.  
The veteran reported in March 2007 that his private treatment 
records had not been associated with the claims file.  

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  The veteran has a duty to provide necessary 
releases.  38 U.S.C.A. § 5103A(b)(1).

As discussed above, a July 2004 Social Security 
Administration decision found that the veteran was disabled, 
in pertinent part, as a result of low back, hand, and neck 
pain, osteoarthritis, and degenerative joint disease of the 
knees.  There are, however, no records on file pertaining to 
such benefits.  The Court has made it abundantly clear that 
the records concerning awards of Social Security disability 
benefits are relevant and must be obtained.  Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  The RO should 
contact the SSA and attempt to obtain copies of the decision 
granting benefits as well as any medical evidence used in 
reaching that decision.  VA is required to obtain the SSA 
records prior to deciding the veteran's claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors, supra.

As the veteran's Social Security records have not previously 
been associated with the claims file and may be pertinent to 
the claims on appeal these records should be requested.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an exam is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

At VA audiological examination in May 2003 the veteran 
reported a rare tinnitus lasting less than a minute.  He has 
also reported noise exposure in service, and his service 
medical records include an August 1991 audiogram which 
reported that he was routinely exposed to hazardous noise.  
While the May 2003 VA examiner opined that results of 
audiological testing were not related to noise exposure or 
disability he experienced in service, she did not provide an 
etiological opinion regarding reported tinnitus.  Despite the 
veteran's report of current tinnitus and the evidence of 
noise exposure in service, the record does not currently 
include evidence suggesting a link between tinnitus and 
service.  However, if on remand, such evidence is obtained, 
the veteran should be afforded a VA examination to determine 
whether he has current tinnitus which is etiologically 
related to service.  

In determining whether or not evidence indicates the 
possibility of a link between current tinnitus and service, 
the agency of original jurisdiction is reminded that the 
Court has held that an indication that current disability may 
be associated with an in-service event requires only that the 
evidence "indicate" that there "may" be a nexus, and that 
this is a low threshold.  McLendon at 83.   

The low back disability was most recently evaluated at VA 
examination in February 2006.  The veteran is entitled to a 
new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

While receiving VA treatment in January 2007 the veteran 
reported that his low back pain was worse.  In addition, his 
testimony at the March 2007 Travel Board hearing described 
severe pain in the left leg making it hard for him to 
function for about three weeks.  This description of left leg 
pain associated with the low back disability also reports a 
worsening of the low back disability since the last VA 
examination.  Thus, on remand, the veteran should be afforded 
a new VA examination to evaluate the current severity of this 
condition.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), specifically informing the 
veteran of the information and evidence 
required to substantiate his claims, what 
evidence the veteran is responsible for 
obtaining, what evidence VA will 
undertake to obtain, and notify the 
veteran to provide all pertinent evidence 
in his possession.  

This letter must include the definition 
of new and material evidence as revised 
August 29, 2001.  See 38 C.F.R. 
§ 3.156(a) (2006).  This letter should 
include an explanation of the specific 
reasons for the prior denials of service 
connection for presbyopia, arthritis in 
the hands, feet, and knees, and tinea 
versicolor, and of what is needed to 
substantiate the element(s) of the 
claims.  

2. Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, to request all available service 
medical records for the veteran's period 
of service from September 1974 to March 
1978.  If no such records can be found, 
or if they have been destroyed, ask for 
specific, written, confirmation of that 
fact.  

3.  Request the March 2007 MRI report 
from Temple VA.  

4.  Ask the veteran to complete any 
necessary releases to obtain all records 
of any treatment for any of the 
conditions on appeal from Dr. Gupta and 
Dr. Judit.  If releases are received, 
attempt to obtain these records.

5.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

6.  If the evidence obtained indicates 
that current tinnitus may be associated 
with service, schedule the veteran for a 
VA examination to evaluate this 
condition.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has current 
tinnitus and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that tinnitus began 
in service or is otherwise the result of 
a disease or injury in service.  The 
examiner should offer a rationale for all 
opinions given.  

7.  Schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the current level of 
impairment due to the service connected 
low back disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of the 
lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner should report the 
presence of any muscle spasm and any 
abnormal alignment of the spine.  

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

Regarding neurologic manifestations of 
the low back disability, the examiner 
should note any intervertebral disc 
disease and specify whether such disease 
causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.  

The examiner should note all neurological 
abnormalities caused by intervertebral 
disc disease and should note whether or 
not such disease causes complete or 
partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.

8.  After ensuring the development is 
complete, to include any additional 
examination deemed necessary, please re-
adjudicate the claims.  If any benefit 
sought remains denied, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that failure to report for a scheduled examination may 
result in the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


